13 N.Y.2d 869 (1963)
In the Matter of Mary M. Dillon et al., Appellants-Respondents,
v.
James M. Power et al., Constituting the Board of Elections of the City of New York, Respondents, and Joseph Glotzer et al., Respondents-Appellants.
In the Matter of Domingo Feliciano et al., Appellants-Respondents,
v.
James M. Power et al., Constituting the Board of Elections of the City of New York, Respondents, and Alvina Casa et al., Respondents-Appellants.
In the Matter of John J. Keohane et al., Appellants-Respondents,
v.
James M. Power et al., Constituting the Board of Elections of the City of New York, Respondents, and Solon S. Kane et al., Respondents-Appellants.
Court of Appeals of the State of New York.
Argued August 30, 1963.
Decided August 30, 1963.
Robert C. Rosenberg for Mary M. Dillon and others, appellants-respondents.
Robert C. Rosenberg, Oscar Gonzalez Suarez and Dominick A. Fusco for Domingo Feliciano and others, appellants-respondents.
J. Dudley Devine for John J. Keohane and others, appellants-respondents.
Morris Schwalb and Demarest J. Hahn for respondents-appellants.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, FOSTER and SCILEPPI.
Orders of the Appellate Division modified, without costs, so as to validate all the designating petitions except the petitions for election districts as to which the Appellate Division ordered further hearings and, as so modified, affirmed. No opinion.